Citation Nr: 1722939	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-11 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

3.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1984 to December 1986 and from March 2005 to August 2005 with additional service in the Army Reserve and Alabama National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to etiology of a lumbar spine disability, the Veteran stated in her September 2008 claim that the disability began in May 2005, which corresponds to her second period of active duty.  In an April 2011 VA Form 9, however, she reported that "mild arthritis of the lumbar spine was preexisting however this disability was also hurt during the same time frame that I hurt my back."  She did not specify which period of active duty the lumbar arthritis preexisted though presumably she is referring to the second period of active duty.  Regarding current disabilities, a January 2009 VA treatment record reveals a lumbar spine X-ray showing mild degenerative narrowing of the L4-5 disc space and a November 2011 VA treatment record shows a problems list including low back pain and disc disease.

Service treatment records from the Veteran's second period of active duty show that at entrance in February 2005, she denied recurrent back pain and examination revealed a normal spine.  An April 2005 service treatment record shows complaints of low back pain, diagnosed as a low back strain, which a June 2005 pre-hold assessment determined did not occur in the line of duty.  Subsequently, a June 2005 X-ray revealed an impression of mild degenerative joint disease at L4-5 and L5-S1.  In July 2005, the Veteran was put on a one-month profile in part as a result of continued low back pain.  At a July 2005 separation examination, she reported her back pain had worsened.

It is not clear whether the lumbar degenerative joint disease is related to the lumbar spine strain - and therefore should also be considered unrelated to duty - or whether it has a separate etiology.  Considering the Veteran's April 2011 statement, it appears it may have preexisted service.

Hence, the issue in this case is whether there is clear and unmistakable evidence that lumbar spine degenerative joint disease preexisted service and whether there is clear and unmistakable evidence that lumbar spine degenerative joint disease was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014).  Thus, far, no VA examination or opinion addressing this question has been obtained.

Regarding the etiology of bilateral carpal tunnel syndrome, the Veteran stated in her September 2008 claim that it began in May 2005.  At a July 2016 VA examination, she reported that her symptoms first onset in 2005 and that she developed hand numbness from repetitive gun use.  In the April 2011 VA Form 9, she alternatively claimed that her carpal tunnel was secondary to service-connected degenerative joint disease of the cervical spine.

Service treatment records from the Veteran's second period of active duty show that at entrance in February 2005, she denied impaired use of arms or hands and examination revealed normal upper extremities.  A June 2005 electromyogram study shows median neuropathies of both wrists, also diagnosed as bilateral carpal tunnel syndrome.

A July 2016 VA contract examiner offered a negative nexus opinion regarding whether the Veteran's service-connected cervical spine degenerative joint disease caused her bilateral carpal tunnel syndrome.  This examiner did not opine, however, as to whether carpal tunnel syndrome may have been aggravated by service-connected cervical spine degenerative joint disease, nor did he offer an opinion as to whether carpal tunnel syndrome was directly related any period of active duty.  Accordingly, an addendum opinion is required.

As to the claim for an acquired psychiatric disorder, in the April 2011 VA Form 9, the Veteran claimed that her depression was secondary to her service-connected cervical spine degenerative joint disease.  In July 2016, a VA contract examiner opined that it was less likely than not that depressive disorder was proximately due to or the result of the Veteran's service-connected disabilities.  The examiner reasoned that there was no current diagnosis of depression because the Veteran reported that once she ended her relationship with her common law husband of over 24 years, her symptoms had ended.

Initially, the Board notes that VA treatment records dated from September 2007 and November 2013 not only show diagnoses of depression but also show diagnoses of anxiety.  As the scope of a claim must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, based on this evidence and as indicated on the title page, the Board has characterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  For the same reasons, the Veteran has met the current disability requirement and therefore the examiner's rationale that there is no current diagnosis of depression is inconsistent with the evidence of record.  The current disability requirement may be satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran submitted a claim for depression in an October 2008 correspondence.

In addition, in offering an opinion regarding secondary service connection, the examiner failed to address whether any service-connected disability could have aggravated her current acquired psychiatric disorders.  Similarly, although June 2005 service treatment records show notations of an adjustment disorder and anxiety disorder, and indicated that she was seeing a mental health provider for depression, the examiner did not offer an opinion as to whether any acquired psychiatric disorder was incurred in service.  In light of the above, this opinion is inadequate and an addendum opinion is required.

Finally, it appears that the Veteran previously received treatment through the VA Tennessee Valley Healthcare System and the Birmingham Alabama VA Medical Center but has since moved to Georgia.  To the extent there are any outstanding VA treatment records, these should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Clarify the facilities through which the Veteran currently receives VA treatment, if any, and associate with the claims file any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination as to the etiology of the lumbar spine disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should first indicate whether any current lumbar spine disability is related to lumbar spine degenerative joint disease noted during her second period of active duty service from March 2005 to August 2005.  If so, the examiner should indicate whether (a) lumbar spine degenerative joint disease clearly and unmistakably preexisted the Veteran's second period of active duty service and, if so, (b) whether such preexisting disorder clearly and unmistakably was not aggravated by the Veteran's second period of active duty service.

A complete rationale should accompany all opinions provided.

3.  Forward the claims file to the examiner who prepared the July 2016 VA contract carpal tunnel examination for an addendum opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first indicate whether her current right and left carpal tunnel syndrome is related to the diagnosis of right and left carpal tunnel syndrome noted during her second period of active duty service from March 2005 to August 2005.  If so, the examiner should indicate whether (a) right or left carpal tunnel syndrome clearly and unmistakably preexisted the Veteran's second period of active duty service and, if so, (b) whether such preexisting disorder clearly and unmistakably was not aggravated by the Veteran's second period of active duty service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that right or left carpal tunnel syndrome was caused or aggravated by any service-connected disability.

A complete rationale should accompany any opinion provided.

4.  Forward the claims file to the examiner who prepared the July 2016 VA contract mental health examination for an addendum opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should first identify all current psychiatric disorders.

Then, as to each such disorder, to include depression and anxiety, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it is related to or had its onset during any period of active duty service.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or more) that each disorder was caused or aggravated by any service-connected disability.

A complete rationale should accompany any opinion provided.

5.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




